Mr. Justice Niehaus delivered the opinion of the court. Abstract of the Decision. 1. Mechanics’ liens, § 191*—when items omitted from bill of complaint may bo brought in by amendment. A bill of complaint filed by a contractor for an accounting and to foreclose a mechanic’s lien for the construction of and for materials furnished for a building, may be amended, without a showing to the court either at the time of amendment or at the hearing, so as to include items omitted from the bill. 2. Building 'and construction contracts,, § 25*—when contract- or may recover on substantial performance. A contractor may recover for the construction of a building where he has substantially performed the contract, although there may be some defects in workmanship and materials, and deviations from the strict letter of the specifications in details of construction. 3. Building and construction contracts, § 85*—when failure to comply with specifications ground for recoupment. Damages sustained by the failure of a contractor to construct a building in strict accordance with the plans and specifications, or from the use of defective materials, may be recouped by a property owner in an action by the former to recover the balance due him. 4. Building and construction contracts, § 49*—-when contract- or’s liability for liquidated damages deemed waived. A property owner’s right to recover liquidated damages for a contractor’s failure to complete a building within the stipulated time, he'ld waived, under a contract providing that the structure should be ready for occupancy by a certain day, “weather and other conditions permitting,” where the delay was caused by bad weather, and changes and additions made at the request of the owner; and the latter took possession of the building after the expiration of the time fixed for completion, and thereafter the contractor, at the owner’s request, furnished money and materials for its completion, whereupon the parties met and substantially agreed on the balance due the contractor. Carnes, P. J., took no part in this decision.